Order filed September 11, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-13-00579-CV
                                   ____________

                            ALEX NGUYEN, Appellant

                                         V.

                  VETERANS AUTO REPAIR CENTER, Appellee


                   On Appeal from the Co Civil Ct at Law No 3
                             Harris County, Texas
                        Trial Court Cause No. 1025761


                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On August 13, 2013, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter=s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.
      Accordingly, we order appellant to file a brief in this appeal on or before
October 11, 2013. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



      PER CURIAM